Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ANDREW R. RALSTON on 8/5/2022.

1. In claim 4, line 4, insert -- "an average net dopant concentration of" -- after "lower than".
2. In claim 20, line 14, insert -- " gate" -- after "third".
3. In claim 22, line 6, delete " an opposite second conductivity type" and insert -- " a second conductivity type opposite to the first conductivity type" -- after "having".
4. In claim 22, line 7, insert -- " plurality of" -- before "gates".
5. In claim 23, line 4, delete "the" and insert -- "a" -- before "second plurality".
6. In claim 23, line 5, insert -- "region" -- after "drain".
7. In claim 23, line 5, delete "the" and insert -- "a" -- before "second plurality".
8. In claim 25, line 1, insert -- "plurality of" -- before "channel regions".

Allowable Subject Matter
Claims 1-8, 20-26 are allowed.

Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second channel in the semiconductor layer between and touching the third gate segment and the fourth gate segment, the second channel having the second conductivity type and a second channel width greater than the first channel width” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the second channel located between and touching the third gate segment and the fourth gate segment, the second channel having a second channel width greater than the first channel width” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 22, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a plurality of channel regions extending in parallel between the source region and the drain region, the channel regions having a second conductivity type opposite to the first conductivity type and interleaved with the plurality of gates” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 1, the examiner’s reason of allowance is due to the allowable subject matter of dependent claim 9, which has now been rolled up to claim 1, is of record in the 4/26/2022 Office action.

Regarding claim 20-26, the examiner’s reason for allowing independent claim 20 and 22 and its respective dependent claims are of record in the 4/26/2022 Office action.


The following is an examiner’s statement of reasons for allowance:  

US 2014/0231883 A1 (“Esteve”) and US 2005/0173726 A1 (“Potts”) are hereby cited as the closest prior arts. Figure 1 of Esteve discloses a JFET with gate (116), channel (106) and drift region (104) and Fig. 1 of Potts discloses second channel (para 18).
However, the above prior arts by themselves or in combination with other arts does not teach the above limitations for claim 1 or claim 20 or claim 22. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1, 20 and 22 are allowed.
Dependent claims 2-8, 20-26 are allowed as those inherit the allowable subject matters from claims 1,20,22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819